DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-26 are allowed under this Office action.

Allowable Subject Matter
Claims 1 and 3-26, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-26, were carefully reviewed and a search with regards to independent claims 1, 7, and 13 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1 and 3-26, specifically independent claims 1, 7, and 13, the prior art searched was found to neither anticipate nor suggest in a magnification rendering system, a method of displaying a magnified subject, comprising: defining a plurality of magnification levels, each magnification level defining a range of magnification; scanning an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; mapping a received magnification magnitude for indexing to one of the of the defined magnification levels; and employing a rendering medium, from among a plurality of rendering mediums, corresponding to the magnification level for rendering a display mage; and displaying the magnified subject using the mapped rendering medium and the received identifier, the rendering medium including at least one direct visual observation of the subject and stored, high resolution images of the magnified subject; wherein the at least one visual 
The most relevant arts searched, Ruddle, etc. (US 20120320094 A1) modified by Olson, etc. (US 8705825 B2), and Gu, etc. (US 7292251 B1), teach that in a magnification rendering system, a method of displaying a magnified subject, comprising: defining a plurality of magnification levels, each magnification level defining a range of magnification; receiving an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; mapping a received magnification magnitude to one of the of the defined magnification levels; and employing a rendering medium, from among a plurality of rendering mediums, corresponding to the magnification level for rendering a display mage; and displaying the magnified subject using the mapped rendering medium and the received identifier, the rendering medium including at least one direct visual observation of the subject and stored, high resolution images of the magnified subject; wherein the at least one visual transmission includes a showing of an interconnection of a plurality of cells. However, Ruddle modified by Olson, and Gu, does not teaches every claimed limitation, especially the claimed limitation of "scanning an identifier in proximity to the magnified subject, the identifier including metadata pertaining to the magnified subject; mapping a received magnification magnitude for indexing to one of the of the defined magnification levels; and employing a rendering medium, from among a plurality of rendering mediums, corresponding to the wherein the at least one visual transmission is a true magnified image of a microscope slide and the indicator resides on the microscope slide that defines at least one of the rendering mediums of the plurality of rendering mediums, the microscope slide for providing the direct visual observation rendering medium” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612